Citation Nr: 1523151	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to May 1973.  The appellant is his custodian.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA Regional Office (RO) in New York, New York.

The issue of clear and unmistakable error (CUE) in a March 1998 rating decision denying service connection for PTSD has been raised by the record in a May 2014 brief from the representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  As noted in the Introduction, the issue of CUE in a March 1998 rating decision that denied service connection for PTSD has been raised by the record.  A claim that new and material evidence has been submitted to reopen a claim following a previous final denial requires that the previous denial be final.  Since the claim of CUE challenges the finality of the March 1998 rating decision, the claim that new and material evidence has been submitted is inextricably intertwined with the claim of CUE.  Consequently, a remand is necessary for the new and material evidence claim for the AOJ to adjudicate the CUE claim.  As hypertension has been contended as being secondary to PTSD, this issue must also be remanded.  

Accordingly, the case is REMANDED for the following action:
1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Brooklyn VA Harbor Healthcare System.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Adjudicate the pending claim of CUE in the March 1998 rating decision that denied service connection for PTSD as raised by the representative in a May 2014 brief.  The appellant must be provided notification of this determination, as well as of her appellate rights.  Only if an appeal of this determination is initiated and perfected should the issue of CUE in the March 1998 rating decision be returned to the Board.

3.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the appellant and representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






